Citation Nr: 0926580	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  09-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder injury, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1978 to July 
1981 and August 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
entitlement to a disability rating in excess of 20 percent 
for residuals of a right shoulder injury.

In March 2009, the RO granted an increased disability rating 
of 30 percent for residuals of a right shoulder injury.  The 
Veteran has continued to seek a higher rating.

In the Veteran's July 2008 claim, he raised the issue of 
service connection for degenerative arthritis of the right 
shoulder secondary to the right shoulder injury.  Also, in 
April 2009 the Veteran submitted a claim for dependency 
compensation.  Although these claims have been acknowledged 
by the RO they have not yet been adjudicated and are referred 
to the RO for appropriate action.  


FINDING OF FACT

The Veteran, who is right handed, is able to lift his right 
arm well beyond 25 degrees from the side and there is no 
ankylosis or impairment of the humerus, clavicle, or scapula.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a right shoulder injury have not been met.  38 
U.S.C.A. §§ 1155; 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5201 (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For an increased-compensation claim, 38 U.S.C.A § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the Veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
Veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation -- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a pre-rating letter issued in August 2008, the RO notified 
the Veteran of the evidence needed to substantiate the claim 
for an increased rating for residuals of a right shoulder 
injury.  In addition, this letter satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2008 
letter complied with this requirement.

The August 2008 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim as 
could evidence of the impact of the disability on employment 
and daily life.  The letter also notified the Veteran that 
medical or lay evidence could be submitted to substantiate 
his increased rating claim and provided specific examples.  
The letter stated that the Veteran could submit letters from 
individuals who could describe the manner in which his 
disability had worsened.  

The August 2008 letter also explained that disability ratings 
are determined by applying VA's rating schedule under which 
the RO would assign a rating from 0 to 100 percent, and that 
it would consider evidence of the nature of the symptoms of 
the condition, their severity and duration, and their impact 
upon employment and daily life.  The letter also notified the 
Veteran that some of the rating criteria required specific 
measurements to substantiate entitlement to a higher rating.  
Thus, the August 2008 letter complied with the Vazquez-Flores 
notice requirements as well.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA treatment records.  In addition, the Veteran was afforded 
a VA examination for residuals of a right shoulder injury.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for an increased rating for 
residuals of a right shoulder injury is thus ready to be 
considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The residuals of the Veteran's right shoulder injury are 
currently evaluated pursuant to the criteria found in 
38 C.F.R. § 4.71a, DC 5201. Under those criteria, a 30 
percent disability rating is warranted for limitation of the 
major arm motion to midway between the side and shoulder 
level, while limitation to 25 degrees from the side warrants 
a 40 percent disability rating.

In evaluating limitation of shoulder motion, VA is required 
to consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003).  The normal range of motion of the shoulder is 180 
degrees of forward flexion and 180 degrees of abduction, with 
90 degrees being shoulder level for each movement.  See 38 
C.F.R. § 4.71, Plate I (2008).

VA medical records reflect findings that warrant a disability 
rating of no higher than 30 percent under DC 5201.  A 
February 2008 VA primary care note indicates that the Veteran 
reported right shoulder pain for 25 years after it was 
dislocated.  Examination of the right shoulder revealed 
shoulder tenderness, slight swelling over the 
acromioclavicular joint, crepitus with range of motion, and a 
decreased ability to raise the right arm overhead.  The 
report also stated that a 2004 VA MRI showed possible fraying 
of the right shoulder and a 2006 VA X-ray of the right 
shoulder revealed no acute findings.  The Veteran reported 
ripping pain in his right shoulder, relieved by ice, but 
aggravated by activity.

A second February 2008 VA primary care note indicates that 
the Veteran reported chronic and constant right shoulder pain 
(10/10) described as sharp and ripping in nature.  The pain 
was exacerbated by activity, exercise, and prolonged sitting 
and standing.

A March 2008 VA MRI was interpreted as showing abnormalities 
of the right shoulder including a full-thickness rotator cuff 
tear, one or two free fragments within the joint, and 
possible prior dislocation based on the presence of a small 
Hill-Sachs deformity.

An April 2008 VA primary care letter stated that the Veteran 
had sustained a complete tear of the right rotator cuff which 
adversely impacted his ability to raise his right arm and/or 
carry any significant loads.  The letter stated that the 
Veteran was unable to perform any type of work that involved 
lifting his right arm overhead or carrying any load more than 
5 pounds.  Furthermore, the letter explained that the right 
shoulder functional impairment would persist until surgically 
corrected.

A May 2008 right shoulder VA X-ray report indicates that 
there was a small bony fragment within the acromiohumeral 
space and decreased acromiohumeral distance consistent with a 
rotator cuff tear.  The proximal humerus was intact and 
normally articulating with the glenoid and the joint space 
was well maintained.  Furthermore, the acromioclavicular 
joint was within normal limits and the soft tissues about the 
shoulder were unremarkable.

A May 2008 VA orthopedic consultation note indicated internal 
derangement of the right shoulder.  The report stated that 
the right shoulder had full range of motion and was stable 
with no apprehension.  There was mild impingement with a 
positive Hawkins test, a negative crossover test, no 
acromioclavicular joint tenderness, and rotator cuff strength 
was 5/5.  The Veteran reported that he experienced right 
shoulder pain which was worse when he worked overhead.  The 
right shoulder pain would occasionally go away and would 
occasionally become quite severe.  Also, the pain would 
occasionally bother the Veteran at night.  Furthermore, the 
Veteran reported that he worked as an insulation contractor.

A June 2008 VA telephone encounter note addendum indicates 
that the Veteran reported that his shoulder had become 
increasingly painful and was interfering with his sleep.

A February 2009 VA examination report indicated a diagnosis 
of a rotator cuff tear and mild acromioclavicular joint 
arthropathy of the right shoulder, causing pain and decreased 
range of motion.  Examination of the right shoulder revealed 
tenderness of the anterior shoulder upon palpation, with no 
edema.  Forward flexion of the right shoulder was to 40 
degrees with pain, abduction was to 70 degrees with pain, 
internal rotation was to 65 degrees with pain, and external 
rotation was to -20 degrees with pain.  Shoulder strength was 
5/5.  X-rays revealed mild acromioclavicular joint 
arthropathy and no change in calcified density within the 
rotator cuff region since prior X-rays in 2000.  There was no 
additional limitation of right shoulder motion by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  Furthermore, the report noted that the Veteran was 
right handed.  

The February 2009 VA examination report further indicates 
that the Veteran reported that his right shoulder disability 
had gotten progressively worse, especially over the previous 
6 to 7 years, since he dislocated his right shoulder in 
service.  The Veteran had difficulty holding his right arm up 
for a long period of time as well as pain at night and pain 
with movement of the right arm.  

Furthermore, the Veteran reported that he was currently 
employed as an insulation installer and had been doing that 
job for 16 years.  He explained that he could work for 3 to 4 
months and would then need to take a "layoff" in order to 
get a break from his shoulder pain.  Each layoff would last 
from 1 to 1 1/2 months, after which time he would return to 
work.  The Veteran further explained that the occupational 
limitation caused by his right shoulder pain was that it 
caused difficulty in climbing ladders and installing 
insulation overhead.  His shoulder condition also limited him 
in his activities of daily living in that it was difficult 
for him to dress, he had pain with movement of his shoulder, 
he could not lift in excess of 20 pounds, and he had pain 
with overhead work.  No flareups were reported.

The VA medical evidence shows limitation of right shoulder 
motion, most recently noted as forward flexion to 40 degrees, 
abduction to 70 degrees, internal rotation to 65 degrees, and 
external rotation to -20 degrees.  This evidence is 
consistent with a 30 percent disability rating.  There have 
been no findings of limitation of right shoulder motion to 25 
degrees from the side- the criteria for a 40 percent 
disability rating for the major joint.  Therefore, an 
increased rating in excess of 30 percent for residuals of a 
right shoulder injury is not warranted under DC 5201.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DC 5201.

In addition, for disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain. Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that there is pain associated 
with the Veteran's right shoulder on range of motion testing.  
Flare-ups have not been reported.  The VA examiner did not 
find any additional limitation of motion due to pain or other 
functional factors.  Even considering pain, the evidence does 
not support assignment of a higher rating under DC 5201, as 
the evidence does not reflect that the Veteran's pain is so 
disabling to actually or effectively result in limitation of 
right shoulder motion to 25 degrees from the side-the 
requirement for the next higher percent rating under DC 5201. 

In addition, the Veteran is not entitled to a rating under 
DCs 5200 and 5202-5203 as there is no evidence of ankylosis 
or impairment of the humerus, clavicle, or scapula.  The May 
2008 VA X-ray report indicated that the proximal humerus was 
intact and normally articulating with the glenoid and that 
the joint space was well maintained. X-rays have not been 
interpreted as showing flail joint, flail shoulder, fibrous 
union, recurrent dislocation of the scapulohumeral joint, or 
malunion of the humerus.  Furthermore, X-rays have not 
indicated dislocation, nonunion, or malunion of the clavicle 
or scapula.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).  The 
Veteran retains significant motion, and has not been found to 
have ankylosis.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The February 2009 VA examination report indicates that the 
Veteran reported having to take 1 to 11/2 month "layoffs" 
from work in order to get a break from his shoulder pain.  
The Veteran's statement raises the question of entitlement to 
an extraschedular evaluation.  The symptoms of the Veteran's 
disability is pain and limitation of right shoulder motion.  
These symptoms are contemplated by the applicable rating 
criteria.  Furthermore, the February 2009 VA examination 
report indicates that although the Veteran reported taking 
temporary "layoffs" from work, he continued to work as an 
insulation installer and had been doing that job for 16 
years.  Thus, referral for consideration of an extraschedular 
evaluation for the service connected disability addressed 
herein is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for an 
increased rating for residuals of a right shoulder injury 
must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to an increased rating in excess of 30 percent 
for residuals of a right shoulder injury is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


